Citation Nr: 1016579	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  05-41 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent prior to March 31, 2004, greater than 30 percent on 
or after March 31, 2004, and greater than 50 percent on or 
after March 30, 2009, for the service-connected posttraumatic 
stress disorder (PTSD) with an adjustment disorder. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to May 1971.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the RO 
that granted service connection and assigned an initial 
rating of 10 percent for an adjustment disorder with anxious 
mood, effective on February 6, 2003.  

In a September 2005 rating decision, the RO assigned an 
increased rating of 30 percent for PTSD (previously 
characterized as an adjustment disorder with an anxious 
mood), beginning on March 31, 2004.  

The Board remanded the matter in October 2008 for additional 
development of the record.  

Subsequently, in an October 2009 rating decision, the RO also 
assigned an increased rating of  50 percent for the service-
connected PTSD, effective beginning on March 30, 2009.  

The Veteran filed a formal application for TDIU in February 
2009.  Regardless of the Veteran's formal application, the 
issue is before the Board for the entire rating period 
because of the Veteran's increased rating claim.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  Since his matter is not 
fully developed for review by the Board at this time, it is 
referred to the RO for all indicated action consistent with 
the Veteran's pending claim for a TDIU rating.  



FINDINGS OF FACT

1.  Prior to March 31, 2004, the service-connected PTSD with 
adjustment disorder is initially shown to have been 
productive of a disability picture that is not reflective or 
more than occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.  

2.  Beginning on and after March 31, 2004, the service-
connected PTSD with adjustment disorder is shown to have been 
productive of a disability picture that more closely 
approximated that of occupational and social impairment with 
reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.  

3.  Beginning on November 15, 2005, the service-connected 
PTSD with adjustment disorder is shown to have been 
productive of a disability picture that more closely 
approximated that of occupational and social impairment, with 
deficiencies in most areas and an inability to establish and 
maintain effective relationships.  



CONCLUSIONS OF LAW

1.  Prior to March 31, 2004, the criteria for the assignment 
of an initial rating in excess of 10 percent for the service-
connected adjustment disorder are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.7, 4.130 including Diagnostic Code (Code) 9411 
(2009).  

2.  Beginning on March 31, 2004,  the criteria for the 
assignment of a rating of 50 percent for the service-
connected PTSD with adjustment disorder are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.7, 4.130 including Diagnostic Code (Code) 
9411 (2009).  

3.  Beginning on November 15, 2005, the criteria for the 
assignment of a rating of 70 percent for the service-
connected PTSD with adjustment disorder are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R.
§§ 3.159, 4.7, 4.130 including Diagnostic Code (Code) 9411 
(2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duties to notify and 
to assist claimants in the development of their claims.  

The VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  

Here, the Board finds on review of the record that the 
provisions of VCAA have been met and substantially addressed 
in this appeal involving the Veteran's claim for a higher 
initial rating.  The Veteran in this sense has been actively 
involved in rating process and is shown by his statements to 
understand the criteria required for a higher rating for his 
service-connected disability.  

Moreover, because these matters have been subject to further 
development action taken by the Board in October 2008, the 
Veteran was afforded with an opportunity to submit evidence 
to support his claim and to appear for a VA examination to 
evaluate the current severity of his service-connected 
disability.  

Finally, at this time, the Board finds no basis in the record 
or assertion by the Veteran for undertaking further 
development in this case.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  The Board finds 
that staged ratings are warranted in this case.  


Criteria

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  As relevant here, Diagnostic Code (DC) 
9411 is assigned for the disability of PTSD and is part of 
the schedule of ratings for mental disorders.  38 C.F.R. § 
4.130.  

The general rating formula for mental disorders assigns a 10 
percent rating on the basis of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating is assigned on the basis of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating on the basis of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned on the basis of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned on the basis of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130.  

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  

The GAF Scale score is based on all of the veteran's 
psychiatric impairments.  A GAF Scale score of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

A GAF Scale score of 51 to 60 represents moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with co-workers).  

A 61 to 70 GAF Scale score indicates some mild symptoms 
(e.g., depressed mood and mild insomnia), or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  


Prior to March 31, 2004

The Veteran underwent a VA examination in June 2003.  At that 
time, the examiner diagnosed adjustment disorder with anxious 
mood.  

Significantly, at that time, the examiner concluded that the 
Veteran did not have enough symptoms necessary to make a 
diagnosis of PTSD.  He assigned a GAF score of 75 and noted 
slight impairment of functioning.  

The Veteran reported experiencing nightmares and heightened 
anxiety since learning that he still had a bullet lodged in 
his body.  The examiner also noted hypervigilance.  

For this initial period of the appeal, the Board finds the 10 
percent rating to be most appropriate.  The VA examination 
demonstrates that the Veteran's symptoms were mild or 
transient during this time.  


Beginning on March 31, 2004

The VA treatment record from March 31, 2004 indicates an 
increase in symptoms.  The Veteran had difficulty sleeping.  
He was irritable and moody.  He was thinking of moving to the 
mountains to be by himself.  

Although married for 30 years, he felt less secure in his 
marriage than he did before.  He started drinking four or 
five beers per day to cope with anxiety and stress.  He 
retired four years prior, which gave him more time to think 
about his experiences in Vietnam.  The Veteran reported 
spending his days watching television and going to a bar.  

In June 2004, a VA treating physician diagnosed PTSD and 
depression.  The Veteran thought his depressed mood was 
getting worse.  He noted irritability and sometimes losing 
his temper.  The physician assigned a GAF score of 48.  

Another VA examination was conducted in March 2005.  The 
examiner changed his diagnosis to PTSD - chronic, dysthymic 
disorder and assigned a GAF score of 62.  He continued to 
note mild impairment of functioning.  The Veteran reported 
feeling very anxious whenever he heard about news from the 
Iraq War.  

The examiner characterized the Veteran's flashbacks as not 
full-blown but they were disturbing and distracting.  They 
have caused the Veteran to pull his car over so that his wife 
could drive instead.  

At a VA treatment session in September 2005, the Veteran 
reported that he and his wife were separating.  

In early November 2005, the Veteran reported that he was 
angry about the separation with his wife and increased his 
use of alcohol.  The treating physician assigned a GAF score 
of 51.  

During this period, the Board finds that an increased rating 
to 50 percent is warranted.  The GAF scores indicate an 
increased severity in symptoms that more nearly correlate 
with disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  


Beginning on November 15, 2005

The Veteran underwent a psychiatric evaluation on November 
15, 2005 in connection with his claim for benefits from the 
Social Security Administration (SSA).  

The examiner noted similar symptoms as earlier examinations.  
In addition, the Veteran was noted to have anxiety attacks.  
The frequency of such attacks was not specified.  

The examiner noted that the Veteran would have difficulties 
performing complex tasks and maintaining a regular schedule.  
She concluded that the Veteran's psychiatric difficulties 
were severely limiting.  No GAF score was assigned.  

A VA social worker submitted a summary of treatment in April 
2007.  The report listed symptoms that were consistent with 
earlier assessments.  The social worker assigned a GAF score 
of 50.  

The VA treatment providers submitted a similar summary of 
treatment in November 2008.  The GAF score continued to be 
50.  

Pursuant to the Board's remand, another VA examination was 
conducted in March 2009.  The Veteran reported that he had 
panic attacks two to three times per week.  He stated that 
therapy groups, medication, and his divorce had been helpful 
in alleviating them.  The examiner noted that the Veteran's 
memory was mildly impaired.  

Also, what the Veteran described as memory difficulty 
appeared to the examiner to be more related to attention or 
concentration problems.  The examiner diagnosed generalized 
anxiety and alcohol abuse that result from the primary PTSD 
diagnosis.  He assigned a GAF score of 54 and noted that the 
Veteran described moderate to severe difficulties in 
functioning in social, leisure/occupational spheres (e.g. a 
few acquaintances, strained familial relationships, limited 
leisure activities).  

The Board finds that an increased rating to 70 percent is 
warranted for this period.  The examination conducted for SSA 
shows that the Veteran had occupational and social impairment 
with deficiencies in most areas.  He divorced his wife and 
was severely limited in occupational functioning.  He had 
increased panic attacks.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold factor for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the applicable schedular 
criteria are inadequate for the purpose of compensating the 
veteran.   

Initially, there must be a comparison between the level of 
severity and the symptomatology of the claimant's disability 
with the established criteria provided in the rating schedule 
for the disability.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the disability picture is 
contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extraschedular 
consideration is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

In this case, the record does not reflect that the Veteran 
has required frequent hospitalization or experienced 
disabling manifestations with marked interference with 
employment beyond those contemplated by the criteria 
established for this purpose.  

In sum, there is no suggestion that the average industrial 
impairment due to service-connected disability would be in 
excess of that contemplated under the rating criteria.  
Accordingly, the Board has determined that referral of this 
case for extraschedular consideration is not in order.  



ORDER

Prior to March 31, 2004, an initial rating in excess of 10 
percent for the service-connected adjustment disorder is 
denied.  

Beginning on and after March 31, 2004, a rating of 50 percent 
for the service-connected PTSD with an adjustment disorder 
and anxiety is granted, subject to the regulation controlling 
the disbursement of VA monetary benefits.  

Beginning on and after November 15, 2005, an increased rating 
of 70 percent for the service-connected PTSD with an 
adjustment disorder and anxiety is granted, subject to the 
regulation controlling the disbursement of VA monetary 
benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals  


 Department of Veterans Affairs


